



COURT OF APPEAL FOR ONTARIO

CITATION: Jay-Pee Drycleaners Inc. v.
    2321324 Ontario Inc. , 2021 ONCA 250

DATE: 20210422

DOCKET: M52322 (C68270)

Tulloch, Nordheimer and Jamal
    JJ.A.

BETWEEN

Jay-Pee
    Drycleaners Inc. (Lee, Byeongheon)

Appellant/Respondent by cross-appeal

(Responding Party)

and

2321324
    Ontario Inc. a.k.a. Jasaab Holdings Inc

Respondent/Appellant by cross-appeal

(Moving Party)

Byeongheon Lee, in person/responding
    party

Marwa Younes, for the respondent/moving
    party

Heard: April 9, 2021 by video
    conference

REASONS FOR DECISION

[1]

Prior to the hearing of this appeal, the courts
    Senior Legal Officer wrote to the parties and advised them that there may be an
    issue regarding the jurisdiction of this court to hear the appeal. In response
    to that letter, the moving party brought a motion to transfer this appeal and
    the cross-appeal to the Divisional Court. At the hearing of the appeal, we
    granted an order transferring the appeal and the cross-appeal to the Divisional
    Court for reasons to follow. We now provide our reasons.

[2]

Mr. Lee, the appellant, leased commercial
    premises from the respondent. The respondent terminated that lease, wrongfully
    as found by this court in an earlier decision.
[1]
In that decision, this court granted summary judgment to Mr. Lee and ordered an
    assessment of damages.

[3]

That assessment of damages was conducted before
    Hackland J. in the Superior Court of Justice. By reasons dated March 6, 2020,
    he awarded Mr. Lee a total of $16,000 in damages.
[2]
Mr. Lee has appealed that
    damages award and the respondent has cross-appealed.

[4]

This court has jurisdiction to hear appeals from
    final orders of the Superior Court of Justice, with certain exceptions. One of
    those exceptions, set out in s. 19(1)(a) of the
Courts of Justice Act
,
    R.S.O. 1990, c. C.43, is where the amount ordered to be paid is not more than
    $50,000. The amount awarded in this case falls into that exception.

[5]

Consequently, this court does not have
    jurisdiction to hear the appeal. Exercising our authority under s. 110 of the
Courts
    of Justice Act
, we transferred the appeal and the cross-appeal to the
    Divisional Court, which has the jurisdiction to hear both matters. We did not
    make any order as to costs.

M.
    Tulloch J.A.

I.V.B.
    Nordheimer J.A.

M.
    Jamal J.A.





[1]

Jay-Pee Drycleaners Inc v.
    2321324 Ontario Inc.
, 2017 ONCA 798



[2]

Lee v. 2321324 Ontario Inc.
,
2020 ONSC 1473


